_j'

                                             Augest ):2015
Texas Court of Criminal         ~ppeals
201 W 14th rm 106
P.O. Box 12308
Austin1 Texas 78711

Rl~:   Request     for Ma.ndamu.3

Dear cl e:::-k::

       enclosed herein is one (1) original request for mandamus

concerning Trial       c~use   1089999-A. Please file with the court

 and place on the-court's docket.          Thank you for your assistance

in thi:s matter.




                                            Tennessee Colony1     Texas 75884
                                            CC:File




                                                               ~ECE~VlED ~N
                                                             COORT Of C~IMINAl A~PEALS
                                                                   AUG 1~ 2015
                                   IN THE ·rE:XAS
                            COURT OF CRIMINAL APPEALS

IN PERSONA;'1

MATTHEW BLACKBURN                            §
         RELATOR                             §    TRIAL CAUSE 1089999-A
                                             §
v                                            §
                                             §
BRIAN RAINS
176th DISTRICT JUDGE
HARRIS COUNTY TEXAS
                           REQUEST FOR WRIT OF MANDAMUS

     Comes now     Matthe~    Blackbur~Relatoc           in the above styled cause

to request this     cou~t    to issue a writ of' mandamus directed at

Brian Rains in his capacity as           ~iat~ict       judge in the 176th district

court of Harris county Texas (Tx,govt.co~e 24.001).

(                                     JURISDICTION

     This court has        juJ:~isdici:ion   pursuant i:o Tx.Govt.eode 22.221

                                     SUBJECT MATTER

     The relator has filed an CCP 11.07 application for a

writ of habeas corpus, the subject ~atter of this request. The

trial court received and filed such on Pebcuary 23,2015.

                                         GROUNDS

     On f•1                                     MINISTERIAL DUTY

      The T x . Code . Ct" i m.. Pro c 11. 0 7 ( 3 ) ( d ) s tate s i n part ,    " •r h ~~

convicting court shall order" a party to answer. A judge has a

reasonable time to act before mandamus will issue to compel the

judge to perfocm a ministerial duty.                 See In RE Alport 276 SW3d

pg 592   (Tex.~pp     [1st] Dist 2008). Wj.thing35 days a court must either

enter an order or transmit the ll-d7 to the court of criminal

appeals.   In re Escaremo        (Te'             to>   ij,3SMe

any order necessary or required by law,                    gr~nting   relief to the

r2lator in said cause.




                                        P :.~'~   2 of 3
..    '   i
                                           UNSWORN DECLARATION

               I,       Matthe~   Blackburn do certify under penalty of perjury

     that the above and foregoing is true ani cocrect. This

     p m:- s tl a n t    to   T2.Civil.Practic.:&~:~:nedies 132.001.   ~~---
                                                                          //.
                                     -              -        ~~~-.-                   ---/   -
                                                              7~                  y


                                          CERTIFICAT~OF.   SERVICE

                I Matthew- Blackburn do c.:ctify bhat a copy of the

     foregoing was mailed first class postage prepaid to the

     following pa;:-ties.: Chris Daniel Harris county district clerk

     P.O. Box 4651, Houston,               Texas 77210.




                                               Page 3 of 3




                                                                                                 )